3/5/2019 PETITION FOR PERSONAL PROTECTION
          Case 4:19-cv-11905-MFL-APP   ECFORDER AGAINST
                                           No. 1-1       STALKING PageID.16
                                                   filed 06/26/19                                                                 Page 1 of 3
                                                                                                                                                  A
     Approved, SCAO

.3,tS-,STATE OF MICHIGAN

     $-z
           .--/JUDICIAL CIRCUIT
          Lt. ~        COUNTY
                                               -         Original • Court
                                                         tsl copy - Judge/Asslgnmenl dark (green}
                                                         2nd copy - Respondenl (blue)
                                                              PETITION FOR
                                                       PERSONAL PROTECTION ORDER
                                                             (NONDOME TIC)
                                                                                                    A
                                                                                                    W'
                                                                                                                       31d copy - Palilloner (pink)
                                                                                                                       4lh copy • Relum (yellow)

                                                                                                                       CASE NO•
                                                                                                                L l q-04b3- Pl-f
                                                                                                                                   Court tolophono no.

                                                          bl.vV)
                                                             Age~/'



      1. The petitioner and respondent have never been husband and wife, resided in the same household together, had a child in
         common, or had a dating relationship with one another.
 @    2. □ The respondent is required to carry a firearm in the course of his/her employment. □ Unknown.

 @ 3. a. There        Dare        are not                                                                               the parties.
               case number                  Namo or court and 00Unty                       Name of judge



           b. There Dare                              orders/iud ments entered b
               caso number                  Name of court and county



 @ 4. I need a personal protection order because: •Explain whal has happened (atlac:h addilional sheels).               v>
                                                                                                                         :-'
                                                                                                                         C"')
                                                                                                                      C"'>r-
                                                                                                                   --or-~
                                                                                                                   --ofTl::O
                                                                                                                   C)~C"'>         -c
                                                                                                                          0        :I:
                                                                                                                          c::
                                                                                                                          :r.
                                                                                                                          .-I -••
                                                                                                                           -< -
 @ 5. I make this petition under the authority of MCL 600.2950a( 1) and ask the court to grant a personal protectio~c.iD![ j~ibitin
         ~e respondent from                                                                                                       ~ £i 8 ~
         ~a. stalking me as defined by MCL 750.411h and MCL 750.4111, which includes but is not limited to                        8 :E ~ =
                  following me or appearing within my sight.                                                                      ~ "i _;  i
                                                                                                                                          =
               !  appearing at my workplace or residence.
                  approaching or confronting me in a public place or on private property.
                  entering onto or remaining on property owned, leased, or occupied by me.
                  sendin~ mail or other communications to me.
                     ntacl1ng me by telephone.
                                                                                                     , •.
                                                                                                      -_;·, ., .
                                                                                                         . . . .>·.:.~ ·
                                                                                                      ::' -::':: ~
                                                                                                     - ~ "') ~-. · - ~ a, j-·
                   lacing an abject on or dellvering an object kl property owned, leased. or OcaJpied~-,f,.,~
                    reatening to kill or physically injure me.                                       :. - ~::. - - : ~
                                                                                                                             ~
                                                                                                                              . . ~ -~

                                                                                                                                  -~i ~t
                                                                                                                                  ~-8-:::~
                                                                                                                                           >- , _
                                                                                                                                .·:_-~-ii_~ ,8
                                                                                                                                                ~1 ~
                                                                                                                                                     t



                                                                                                                                         1:;=-e,. .: a:
                                                                                                                                                         ffi

                                                                                                                                                  f()z> 4 ~ ~
                                                                                                                                          .._.,'-:g: ... ~ 0
                   urchasing or possessing a fireann.
               □ other:
                                                                                                      -:.. ~~ .. : ~ - t;$" -~
                                                                                                         ✓/ -✓              '-.-=---~·-c,-o cu :j ~
                                                                                                                                                      e -~

        )'<'b. posting a message through the use'of any medium of communication, including the lnteniet~a·~•P-cit5 ~ ~
               electronic medium, pursuant to MCL 750.411 s.                                                         -~-.. .- ..ct~ -~ :S ci          J..    ,m
®~ 6. hearing
      I request an ex pa rte order because Immediate and irreparable Injury, loss, or damage will occur between now and a
              or because notice itself will cause irreparable Injury, loss, or damage before the order can be entered.

 @ □ 1.     I have a next friend petitioning for me. I certify that the next frien~ is not disqualified by statute and is an adult.




  cc 377    13111)   PETITION FOR PERSONAL PROTECTION ORDER (NONDOMESTIC)                                                  MCl 600.2950a. MCR 3.703
                                                                       COURT
3/5/2019 PETITION FOR PERSONAL PROTECTION
          Case 4:19-cv-11905-MFL-APP   ECFORDER AGAINST
                                           No. 1-1        STALKING
                                                    filed 06/26/19                                                                                         PageID.17                    Page 2 of 3
              '    !




             STATE OF MICHIGAN                                            VERIFIED STATEMENT CASE NO:                                                                         I q -64£:, ~ -Pff
        31ST JUDICIAL CIRCUIT COURT
              ST. CLAIR COUNTY
                                                                         PERSONAL PROTECTION JUDGE:                                                                      Lane.
                                                                                 ACTION

    Petitioner Name: 1T no Tr:                               u#                                                  Respondent Name:                     Ke.u '" Li
                                                                                                                                                    od t-i!
    Do you live in St. Clair county?_ __.'j...,t..,S.__ _ __                                                     Does Respondent live In St. Clair County:,_)/-'J-."es=----
    If not, where?_______________                                                                                lf not, where?_ _ _ _ _ _ _ _ _ _ _ _ _ __
    Your age & date of birth:                                                                                    Age & date of birth: _ _ _ _ _ _ _ _ _ _ _ __
    Your phone number:

    Were you physically assaulted by the respondent in the last four weeks?__l"\:..:O::;;;..__ _ _ _ _ _ _ _ _ _ _ __
    Did you seek medical attention?________                       Name of medical facility:,_ _ _ _ _ _ _ _ _ __
    Did you file a police report?     -                           Was the respondent arrested?_·_ _ _ _ _ _ __

   Do you live with the respondent?_"""l)._O""-_ _ __       How long have you lived together?_ _ _ _ _ __
   Address at which you live together: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   What name is on the title/rental agreement/lease? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   Who makes the payments on the housing?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   Is the respondent your landlord?____-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Have you lived with the respondent in the past? !lQ_ Where? _ _- _ _ _ _ _ _ _ _ _ _ How long?_ __

   Marital status:                _ _ _ _ _Married to respondent
                                     ..,..,- Single
                                                                              Married to someone else
                                                                    _ _ _ _ _.Divorced                      -----
                                  _ _ _ _ _ Living with._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


   If you are not married to the respondent, what is your relationship?    is m -,J oi ece :S f>I bo -,wJq,d ..- "''i 1\•~erC.L~J
                                                                                                                         ~u·,"
   How long did you date or were married to the respondent? -                                                           r
   When did your relationship end?_ _ _ _ _ _ _ _ _-            _- _- _-_-
                                                                         _-_-_-
                                                                              _-   _-
                                                                                    _-  __- - - - - - - - -t"l-fhu,
                                                                                              _ _ _ _ _ __
   Does the respondent work at the same location you do?_....s;:l..c;,._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   Your employment:_·_::I:,.,.,0.,_1r,c.-.'f'~c:c-,..\c-:i::______                  Respondent's employment: _ _ _ _ _ _ _~ - - -
   Has the respondent harassed you at work ?_·To-....       co-..,":1a~h......,..S.O=u.....,4....l....o,~e...
                                                                                                          0....; A-.::;~:.1biu:'-1:k..._:C=-_.Le?4~...,;:,.......::,g;..,,:½.._..1,4_o_~a;;:t.'+....       e._,_
                                                                                                                                                                                                / ba.aD...cD......
   Are there children living in the home?_bL..l..:b~--                              If yes, please complete the following:



   Name of Child                           Age       Child of    Child of                                      Name of Child                               Age
                                                     petitioner? respondent?
             -
                                                                                                                                                                                  ~         -::
                                                                                                                                                                                   -< -C)
  Is custody or parenting time order in effect regarding children you have in common?_-_ _ If yes:
   a) Name of Judge assigned to the case: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   b) court file number: _ _ _ _ _ _ _ _ _ _ __                   County: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   c) Who has physical custody?_ _ _ _ _ _ _ __                   Who has legal custody? _ _ _ _ _ _ _ _ _ __
   d) Parenting time schedule: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   e) Support order?_ _ _ _ _ _ _ _ _ _ _ __                      Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
3/5/2019 PETITION FOR PERSONAL PROTECTION
          Case 4:19-cv-11905-MFL-APP   ECFORDER AGAINST
                                           No. 1-1        STALKING
                                                    filed 06/26/19                                             PageID.18        Page 3 of 3
            .   ,




   Do you and the respondent have ariv prior or current court cases together? (le: PPO, divorce, criminal landlord/tenant, etc.)
   Please describe in detail and include case numbers and county:




   Have you ever sought            a PPO before? h 0               If yes, where/when/who: _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Are you or the respondent on probation or parole?__                            If yes, for w at crime and your probation officer?
                     ':I o.             -\-"                       +   S                             r         o.-.J.4rv+
   Is respondent employed as a law enforcement officer or required to carry a firearm? _ _ _Yes                             X    No

   Do you believe the respondent was under the influence of drugs or alcohol at the time of the incident?                         I\ 'D
   Why? -:I+ hci~ be,a,• 90 PDt}O::!j · Snac,,.l me,4~~ q.t½-c..l;,



   I need a personal protection orde, because the respondent did the following things which made me fear violence or
   Interfere with my freedom. (Start with the most recent incident & attach copies of police reports if available)
   Ar,', Kadi« ,s D'> ►I oi<C& · ..SbL hAA                          iodU Ao, 1 gcc:d,o±e,tl"' Id+ "'1
                                                                                                                    0



                                                             0.,   \?Oa        4jA&o&t   re11~0 /          I


  name oo some peptc,h10d£. -:lbs+ she ::6unrlf io .fee B:o viato:boo> Q,jamst t;e.a1i'a, §."'t.C
  ';,1nc..c ::&u, Kti,o bAS sad:ackd io :fr.o.,s. h~$, o.:ffr,cl(( oo me. He bos Son+ mr
   rn ... 1+·,p1e oi'essoc1,s -lk:ocjb pdvc;,i:e rn,~,c ,·a to/tkcmil, ::;::t bod _-:k>1d him ;.., S~                                                     ·


  §~~~f!•2&;1~6?:
  bA-S
  naen,
        d:rY,a,H:Ci'at~ ooJtnc. :::G:uca Cew:+ &+ l.ocr'i Li,h~±'-Pn,,b bas. !hthb:,.,u( Hae.
           11
                    ::Jj;,e,,'•
                     hihorn br-eil h.«,,lped b:-m- :r NW•' hCHtr Ml¾ c,c- ¼.tteJ -lo Hr, l,)id-conJo
   ten to boS fPS~d -Hils tr:'!fu C\400 <a>':lr> -H'm!? 9ll 01#: ..S.,cl,;.l JYYAiQ.. I MV{                                               ood

  ~y~~-E;!Jz?!S'::if5it
            9IIPi:s>              1P   ht      :+hue:   \l\:t<;:~.         A    t..»!"- g,t    ~ Sebac,l. J&jS C-owld C4u-S<-

                                     t l>i~ 3.:: t~c~'
  i)crt                 [!\f:


    't\: ~~::
         !:=~-fn.- f'::.. ~ a,p ~~ ~ =6
              =v~o ::i~=n<L(~}-b                    m~~d
                                                       Pv, on                                                                                   l}!.IU'
  ~-"dc..l thetii.C,t.
 Verification under MCR 2.114(2)(8): I declare the statements made by me are true to the best of my information,
 knowte~ge, and belief. I understand that an individual who knowingly and intentionally makes false statements to the
 Court in support of his or her petition for a PPO is subject to the contempt powers of the Court. MCLA 600.2950(24),
 600.29SO(a)(21).

   b -sl oc..d l 1
        ,
 Date
